Johnson, C. J., delivered the opinion of the court. This was a prosecution for an assault and battery, instituted by the appellant against the appellee in the Yan Burén circuit court,, and determined at the May term thereof, A. D. IS45. The record discloses a regular trial upon the merits, by a jury of the country,an acquittal of the defendant, anda final judgment pronounced upon the verdict. We deem it unnecessary and even improper to enter into any discussion of the points presented by the record, as the case must necessarily go off for the want of jurisdiction. It was decided by this court at the 'present term, in the case of The State vs. Hawkins Hand, ante 169, which is precisely similar to this, that a writ of error would not lie from this court. The question involved in both cases being exactly the same, and the argument there used being strictly applicable here, we do not think it necessary to repeat it. It is manifest for the reasons therein stated that the appeal in this case ought to be dismissed for the want of jurisdiction. Dismissed.